     Case 2:21-cv-02015-AB-JDE Document 8 Filed 03/25/21 Page 1 of 1 Page ID #:23




 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   CARLYLE LEE COLE,        ) Case No. 2:21-cv-02015-AB-JDE
                              )
12                            )
                 Petitioner,  ) JUDGMENT
13                            )
              v.              )
                              )
14   UNITED STATES OF AMERICA,)
                              )
15                            )
                 Respondent.  )
16                            )
17
18        Pursuant to the Order Re Summary Dismissal of Action,
19        IT IS ADJUDGED that the petition is denied and this action is
20   dismissed without prejudice.
21
22   Dated: March 25, 2021
23
                                             ______________________________
24                                           ANDRÉ BIROTTE JR.
25                                           United States District Judge
26
27
28
